Citation Nr: 0106111	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for left knee injury.

2.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1966.

The veteran submitted several documents directly to the Board 
of Veterans' Appeals (Board) for consideration, including 
three medical reports, photographs, a newspaper clipping, and 
a book excerpt.  The Board considered all pertinent evidence 
under 38 C.F.R. § 20.1304(c) (2000) pursuant to the veteran's 
waiver of review by the agency of original jurisdiction.                                 


REMAND

The Board has preliminarily reviewed the issue on appeal.  
Initially, the Board notes that the veteran had, on 
Department of Veterans Affairs (VA) Form 9, expressed 
disagreement with the rating decision denying him service 
connection for a low back disorder.  Accordingly, the Board 
construes the language on VA Form 9 as both a notice of 
disagreement as to the issue of service connection for a low 
back disorder and a substantive appeal as to the issue of 
service connection for a left knee injury.  The claims file 
reflects that the regional office (RO) furnished the veteran 
with a statement of the case regarding the left knee injury; 
however, the claims file does not reveal that the RO ever 
furnished the veteran with a statement of the case regarding 
the low back disorder.  Accordingly, while the Board has 
jurisdiction of this matter, it is required to remand this 
issue for the issuance of a statement of the case.  Malincon 
v. West, 12 Vet. App. 238 (1999).

Available service medical records reveal no indication of 
injury or disability of the low back or the left knee by 
complaints, findings or statements of medical history.  The 
veteran denied relevant history at separation and the 
clinical evaluation was negative.  There is currently a gap 
in the record of decades duration without any medical 
documentation of knee or back symptoms.  Post-service medical 
records consist of a magnetic resonance imaging (MRI) report 
dated April 2000, two medical reports by the same private 
physician dated April 2000 and May 2000, and a general 
medical evaluation of the back and left knee dated December 
1998.  The MRI was interpreted to reveal (1) evidence of an 
anterior cruciate ligament tear from the femoral attachment 
with the ligament laying dependently in the intercondylar 
notch, (2) grossly intact collateral ligaments and posterior 
cruciate ligaments, (3) a tear of the posterior horn of the 
medial meniscus, and (4) small joint effusions.  The 
impression on the most recent physician's report states, 
"Service connected left knee joint injury caused by sudden 
impact after bailing out of an F8 fighter jet at seven 
hundred feet with an ACL tear and tear of the medial 
meniscus." 

The Board notes the newspaper article entitled, "F8U Burns, 
Pilot Ejects, Lands OK," from the July 12, 1962 edition of 
the Santa Ana Independent News-Advertiser.  The article 
identifies the veteran as the pilot.

The RO requested medical records of treatment after the 
accident the veteran reported at the Camp Pendleton clinic, 
however, this request produced no records. There is reference 
to treatment by a family physician, D. E., M.D., however, no 
records from this provider are of record.  

The veteran also indicated that he is currently a flight 
engineer with Continental Airlines and the claims file 
indicates a former affiliation with United Airlines.  As an 
employee of an American air carrier in flying status, the 
veteran presumably submitted to regular medical examinations 
that may contain relevant findings or medical history.  

In light of the veteran's current disability of the left knee 
and new legislative changes set forth below, the Board finds 
that additional evidentiary development is required.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Specifically, the veteran is 
advised that medical records pertaining 
to his back or knee disability from the 
period of service to the present would 
be relevant to his claim.

2.  The veteran should be requested to 
provide more specific information, if 
feasible, concerning his reported 
medical treatment at Camp Pendleton, 
California, after he ejected from his 
airplane.  He should indicate whether 
the treatment was provided on an 
inpatient or outpatient basis, and 
clarify whether the treatment was at 
Camp Pendleton, El Toro Air Station, or 
both.  The veteran is advised that his 
cooperation in this matter is essential 
and that without specific information it 
may not be possible to conduct a 
meaningful search for additional service 
medical records.  The RO should then 
take appropriate action to obtain any 
additional service medical records based 
upon the information provided by the 
veteran.

3.  The veteran should be requested to 
identify his employers since his 
separation from active duty service.  
The veteran should be requested to 
execute a release of information for 
each identified employer for medical 
records only. The RO should then take 
appropriate action to obtain any medical 
records maintained by the veteran's 
present and former employers based upon 
the information provided by the veteran 
in response to this request.  In this 
context, the RO should also take 
appropriate action to request records 
from D. E., M.D., identified as the 
veteran's family doctor in the May 2000 
report from J. C. P., M.D.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.

4.  The RO should request the veteran's 
service personnel records from the 
National Personnel Records Center, St. 
Louis, Missouri.  With respect to 
federal government records, the RO must 
discharge the obligations set out in (7) 
above.

5.  The veteran should be afforded an 
examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any left knee disorder 
or low back disorder .  All indicated 
studies must be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination..  After the examination and 
a review of the evidence in the claims 
folder, including service and VA medical 
records, the provider should express 
opinions as to the following:

(a) What is the nature, etiology and 
diagnosis of any left knee and low back 
disability present during service or 
within one year of service;

(b) What is the etiology and correct 
diagnosis of any current left knee and 
low back disability; and

(c) What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current left knee and low back 
disability, if any, and any in-service 
disorders.  In answering this question, 
the medical provider should comment upon 
the significance or lack of significance 
of the presence or absence of medical 
records covering the original injury and 
the reported continuity of symptoms 
thereafter.  The medical provider should 
also comment upon whether the current 
findings concerning any back or knee 
disability are or are not consistent 
with an injury in 1962.

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  If they are not, the 
RO should implement corrective 
procedures.  

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
left knee injury and low back disorder.

8.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal as to the claim for 
service connection for left knee injury 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto. 

9.  The RO is instructed to issue a 
statement of the case pertaining to the 
claim to service connection for a low 
back disorder.  The RO is reminded that 
any statement of the case must contain 
all applicable laws and regulations, and 
the appellant must be advised of the 
time in which to perfect his appeal.  
The appellant is admonished that the 
Board will not consider this claim 
without the filing of a timely 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




